DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Application No. 2020/0254412 A1 (Ser. No. 16/665315) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Park et al. (US 7,517,147 B2), Johns et al. (US 7,836,919 B2), Brightling et al. (US 9,056,295 B2), Whittenberger et al. (US 9,573,106 B2) and Schorb et al. (US 2016/0161346 A1).
Park et al. discloses a structure for guiding the installation of a thermowell for temperature sensor, which is used to measure the axial temperature inside a fixed-bed catalyst reaction tube (see Abstract).
Johns et al. discloses a device and method for loading pellets unto chemical reactor tubes (see Abstract) and the use of a bladder (1630) (see figures 43-45 and column 15, lines 22-33).
	Brightling et al. discloses a method for installing a monitoring device with the simultaneous loading of a particulate catalyst into a vertical catalyst tube (see Abstract), a ring member (12, 14) (see figure 1; column 4, lines 45-57; and column 5, line 54 through column 6, line 31).
	Whittenberger et al. discloses a reactor installation tool and method for installing reactor components (see Abstract) and an expandable bladder (21) (see figures 1-4 and column 3, line 6 through column 8, line 42).
	Schorb et al. (US 2016/0161346 A1) a method for installing a fiber-optic sensor in a protective tube (see Abstract); a reshapable filler element can be seen in an inflatable sleeve similar to a balloon catheter; filler element is then a thin plastic hose with one or more inflatable balloons, which are preferably located, with the sensor introduced into the protective tube, at the positions of the sensor 
elements of the fiber-optic sensor; so that, if the balloon collapses because of loss of pressure during extended operation, the free internal cross-section in the protective tube does not become larger again; in addition, a tubular metal mesh like a type of stent can be introduced into the protective tube 
folded together with the balloon; by inflating the balloon, the metal mesh is pressed against the inner wall of the tube to reduce the free cross-section and to push the fiber-optic sensor against the inner wall; in order to remove the fiber-optic sensor for replacement or maintenance purposes, the thin plastic hose and/or the metal mesh can be pulled out of the protective tube in a simple 
manner via a guide wire (see paragraph 0011).
	The prior art references fail to disclose or suggest a method of installing a temperature measuring device inside a reactor tube while filling the tube with catalyst, comprising: a) inserting a positioning system, comprising a single inflatable bladder connected at a central location to a centering ring, into the reactor tube, the reactor tube comprising a distal end and a proximal end, b) attaching the temperature measurement device to a distal end mesh disk, c) inserting the centering ring around the temperature measurement device, d) locating the positioning system at a first predetermined distance from the distal end, e) inflating the single inflatable bladder, thereby centering the centering ring and the temperature measurement device within the reactor tube, and f) introducing catalyst into the reactor tube, thereby enclosing the temperature measurement device in catalyst, wherein the catalyst is introduced into the reactor tube with a catalyst sock.
	Claims 3-12 depends on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed July 28, 2022, with respect to the 112(b) rejection of claims 1 and 11-12 and the obviousness double patenting rejection of claims 1 and 3-12 have been fully considered and are persuasive.  The 112(b) rejection of claims 1 and 11-12 and the obviousness double patenting rejection of claims 1 and 3-12 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774